                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

 DANIELLE JOHNSON,                                )
                                                  )
                  Petitioner,                     )
                                                  )
            v.                                    )        No. l:19-CV-228 DDN
                                                  )
 JASON LEWIS,                                     )
                                                  )
                  Respondent.                     )

                                  MEMORANDUM AND ORDER

         Petitioner Danielle Johnson has filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254, but has neither paid the filing fee nor filed a motion for leave to proceed informa

pauperis.

         Accordingly,

         IT IS HEREBY ORDERED that petitioner must either pay the $5.00 filing fee, or submit

a motion for leave to proceed in forma pauper is, within twenty-one (21) days of the date of this

Order.

         IT IS FURTHER ORDERED that the Clerk of Court shall mail to petitioner a copy of

the Court's form motio::lroceed in forma pauper is and affidavit in support - habeas cases.

         Dated this21_ day of December, 2019.          .                   .



                                                 DAVIDD. NOCE
                                                 UNITED STATES MAGISTRATE JUDGE
